01-15-00864-CR

                                            CAUSE NO. 74415

THE STATE OF TEXAS                                        412th District Court
                                                                                     FILED IN
vs                                                        of                   1st COURT OF APPEALS
Misyoshi Timms                                            Brazoria County, Texas HOUSTON, TEXAS
                                                                              10/12/2015 2:48:19 PM
                                 NOTICE OF ASSIGNMENT ON APPEAL               CHRISTOPHER A. PRINE
                                                                                       Clerk
         ON THE 12th day of October, 2015, the defendant in the above styled and numbered
cause excepted to the order of the Court in said cause and gave Notice of Appeal to the Court of
Appeals, First Judicial District.

Date of Judgment or Other Order Appealed From: 8/28/15

Date of Sentencing: 8/28/15

Name of Trial Court Judge:          W. Edwin Denman

Name of Court Reporter:            Jill Friedrichs

Name and Address of Defense Attorney on Appeal:
                           Crespin Linton, (Appointed)
                           440 Louisiana, Suite 900
                           Houston, Texas 77002

Name and Address of Attorney for the State on Appeal:
                           Jeri Yenne, District Attorney
                           Brazoria County Courthouse
                           111 East Locust, Suite 408-A
                           Angleton, TX 77515

Defendant Incarcerated?            Yes

Motion for New Trial Filed? No

Appeal Bond: No               Date N/A

Offense and Punishment: AGGRAVATED ASSAULT: TWO (2) YEARS – TDCJ-ID

                                                     RHONDA BARCHAK, District Clerk

                                                     By /S/ Kathleen McDougald, Deputy




Appeal Notice of Assignment
                                                    12410
                                                                               Ill   fO :Y1° o~ ~                   M.

                                                                                         OCT 12 2015
                                                                                  ~.... ~.L..t
                                               N 0. 74415                      a.rt ar Dlltrid Court Brullftl eo.. Texas
                                                                               BY                KaJ M DEPlfTY
THE STATE OF TEXAS                                §         IN THE DISTRICT COURT OF
                                                  §
vs.                                               §         BRAZORIA COUNTY, TEXAS
                                                  §
MISYOSHI TIMMS                                    §          412™ JUDICIAL DISTRICT


                        DEFENDANT'S NOTICE OF APPEAL


       NOW COMES, the Defendant, Misyoshi Timms, and pursuant to the provisions of Article
44.02 ofthe Texas Code of Criminal Procedure and Texas Rule Of Appellate Procedure 25.2 and
having been sentenced to 2 years in prison on August 28, 2015, in this court, and files this written
notice of appeal to the Court of Appeals. Defendant asserts that she is indigent and prays for the
appointment of appellate counsel and the eparati n of a free record to be provided to her.
                             pi=-
       SIGNED on this /    2;   day of-=·---""'+-"-....::r--+-t




                                                     0 Louisian · , uite 900
                                                  Houston, Texas 7002
                                                  (713) 236-1319
                                                  (713) 236-1242 (FAX)
                                                  crespin@hal-pc.org
                                                  Texas Bar No. 12392850
                                                  Attorney for Defendant